              Case 2:20-cv-01690-MJP Document 20 Filed 02/08/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          JOHN CAPADANNO,                                   CASE NO. C20-1690 MJP

11                                 Plaintiff,                 ORDER DENYING MOTION TO
                                                              APPOINT COUNSEL
12                  v.

13          AT&T CORP,

14                                 Defendants.

15

16

17

18          This matter comes before the Court on Plaintiff’s Motion to Appoint Counsel. (Dkt. No.

19   12.) Having reviewed the Motion and the relevant portions of the record, the Court DENIES

20   Plaintiff’s Motion.

21          The Court has discretion to appoint counsel for indigent civil litigants pursuant to 28

22   U.S.C. § 1915(e)(1), but an appointment of counsel should only be granted under “exceptional

23   circumstances.” Agyeman v. Corrections Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004).

24   “A finding of the exceptional circumstances of the plaintiff seeking assistance requires at least an


     ORDER DENYING MOTION TO APPOINT COUNSEL - 1
               Case 2:20-cv-01690-MJP Document 20 Filed 02/08/21 Page 2 of 2




 1   evaluation of the likelihood of the plaintiff’s success on the merits and an evaluation of the

 2   plaintiff's ability to articulate his claims in light of the complexity of the legal issues involved.”

 3   Id. (internal quotations omitted).

 4           Plaintiff has not demonstrated the merits of his claims in his Motion for Appointment of

 5   Counsel, and the Court is unable to find sufficient merit on the face of his complaint to warrant

 6   appointment. Plaintiff has not presented exceptional circumstances that would justify the

 7   appointment of counsel at this time. Plaintiff’s motion to appoint counsel is DENIED.

 8           The clerk is ordered to provide copies of this order to Plaintiff and counsel.

 9           Dated February 8, 2021.

10                                                           A
                                                             Marsha J. Pechman
11
                                                             United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING MOTION TO APPOINT COUNSEL - 2
